      Case 1:20-cv-00010-TBM-RPM Document 20 Filed 03/05/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

JEFFERY RAMSEY                                                                    PETITIONER

v.                                                 CIVIL ACTION NO. 1:20-CV-10-TBM-RPM

RON KING                                                                        RESPONDENT

               ORDER ADOPTING REPORT AND RECOMMENDATION
               AND GRANTING RESPONDENT’S MOTION TO DISMISS

       This matter is before the Court on submission of the Report and Recommendation [19]

entered by United States Magistrate Judge Robert P. Myers, Jr., on January 8, 2021. The

Respondent filed a Motion to Dismiss [12] arguing that the Petitioner’s Amended Petition for Writ

of Habeas Corpus [9] is moot because the Petitioner was re-released on parole on June 10, 2020.

Judge Myers recommends that the Petitioner’s Amended Petition for Writ of Habeas Corpus [9]

be dismissed with prejudice as moot. The Petitioner has not filed an objection to the Report and

Recommendation, and the time for filing an objection has expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App'x 879, 881 (5th Cir. 2010); Thomas v. Arn, 474 U.S. 140, 152,

106 S. Ct. 466, 88 L. Ed. 2d 435 (1985) (“There is no indication that Congress, in enacting §

636(b)(1)(C), intended to require a district judge to review a magistrate’s report to which no

objections are filed.”). Having considered Judge Myers’s Report and Recommendation, the Court

finds that it is neither clearly erroneous nor contrary to law.
      Case 1:20-cv-00010-TBM-RPM Document 20 Filed 03/05/21 Page 2 of 2




       IT IS THEREFORE ORDERED AND ADJUDGED that the Report and

Recommendation [19] entered by United States Magistrate Judge Robert P. Myers, Jr., on January

8, 2021 is ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that the Respondent’s Motion to

Dismiss [12] as moot is GRANTED. The Amended Petition for Writ of Habeas Corpus [9] is

DISMISSED WITH PREJUDICE as MOOT.

       THIS, the 5th day of March, 2021.


                                                    ____________________________
                                                    TAYLOR B. McNEEL
                                                    UNITED STATES DISTRICT JUDGE
